           Case 1:19-cr-00041-DAD-BAM Document 67 Filed 12/04/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 THOMAS M. NEWMAN
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5 Attorneys for Plaintiff
   United States of America
 6
                               IN THE UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00041-DAD-BAM

10          Plaintiff,                                   STIPULATION TO CONTINUE

11                          v.

12   IRVING BELMARES-ANCHONDO,

13          Defendant.

14

15          IT IS HEREBY STIPULATED, by and between the parties, through their respective counsel,

16 Assistant United States Attorney Thomas Newman, counsel for plaintiff, and Assistant Federal Defender

17 Reed Grantham, counsel for defendant Irving Belmares-Anchondo, that the sentencing hearing currently

18 scheduled for December 15, 2020, at 9:00 a.m., before the Honorable Dale A. Drozd, be continued to

19 January 12, 2021, at 9:00 a.m.

20          Mr. Belmares entered a plea of guilty to Count 1 of the Indictment on July 6, 2020. See Dkt. #47.

21 On September 18, 2020, Probation filed its initial Presentence Investigation Report (“PSR”). See Dkt.

22 #53. Mr. Belmares submitted his informal objections to Probation on October 4, 2020. On October 13,

23 2020, Probation filed the final PSR. See Dkt. #55. Mr. Belmares filed his formal objections to the final

24 PSR on October 19, 2020. See Dkt. #56.

25          The parties are in agreement that a continuance is appropriate in this case. As set forth in prior

26 stipulations, as a result of testing positive for the coronavirus on October 2, 2020, Mr. Belmares was in
27 quarantine, and not available for video calls until November 2, 2020. The parties needed additional time

28 to compute the applicable Guideline calculation and prepare for sentencing given that the defendant has

                                                         1
30
           Case 1:19-cr-00041-DAD-BAM Document 67 Filed 12/04/20 Page 2 of 2

 1 satisfied the fifth (5) criteria set for in USSG § 5C1.2(a)(5).

 2          IT IS SO STIPULATED.

 3
      Dated: December 3, 2020                                 MCGREGOR W. SCOTT
 4                                                            United States Attorney
 5
                                                       By: /s/ THOMAS NEWMAN
 6                                                         THOMAS NEWMAN
 7                                                         Assistant United States Attorney

 8
     Dated: December 3, 2020                              /s/ Reed Grantham____
 9                                                        Attorney for Defendant
                                                          IRVING BELMARES ANCHONDO
10

11
                                                    ORDER
12
            IT IS ORDERED that the December 15, 2020 sentencing in this matter is continued until January
13
     12, 2021 at 9 am.
14

15 IT IS SO ORDERED.

16      Dated:     December 4, 2020
                                                       UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26
27

28

                                                          2
30
